DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.

Regarding Claims 1-15 and 27-29. Cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 16-17, 19-29, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf et al., US-PGPUB 2015/0126824 (hereinafter LeBoeuf) (cited by the Applicant) in views of Border et al., US-PGPUB 2015/0279108 (hereinafter Border) and Varga et al., US-PGPUB 2013/0176192 (hereinafter Varga)

          Regarding Claim 16. LeBoeuf discloses a head mounted device (Paragraph [0007], headset; Paragraph [0136], glasses or sunglasses), comprising:

an environment sensing module configured to sense at least one parameter of an environment of the user of the head mounted device, the sensing module comprising:
a sensor configured to sense a parameter of the environment of the user of the head mounted device (Paragraph [0009], [0011], environmental sensor), 
a communication component configured to send data sensed by the sensor indicative
of the parameter to an analyzing module (Paragraph [0014], analyzed locally or transmitted to remote processor; Fig. 1)
wherein the parameter relates to the air in the direct environment of the user and/or an electromagnetic wave in direct environment of the user and/or an acoustic wave in the direct environment of the user (Paragraph [0011]; Paragraph [0133])

Leboeuf further discloses a head mounted device providing audio-visual environment information and recommendation (Paragraph [0111]; recommend; Paragraph [0125], output; Paragraph [0127], recommend; Figs. 3, 9, 10, personal health tips, stress lowering tips, tips for cleaner air)

LeBouef does not disclose the environment information being guiding or navigation information based on environment criteria comprising air composition, sounds and/or electromagnetic wave, and wherein the head mounted device is configured to use geolocation and mapping data to provide navigation for the user based on the environmental criteria.

Border discloses a head mounted device providing environmental information and alerting the user of any hazardous condition, such as when the carbon monoxide sensor detects a high concentration above a threshold in the area (Paragraph [0236]; Fig. 1; Abstract)

Varga discloses a head mounted device providing environmental information and providing guidance to avoid hazardous zones using mapping and GPS (Paragraph [0006]; [0014]; [0017], and Figure 2A, awareness map; [0023]-[0024], [0028], HMD; [0030], map displayed in a Heads up Display; [0037], GPS; [0118]) 

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teachings of Border and Varga in LeBoeuf and have the head mounted device provides environmental information, the environment information being guiding or navigation information based on environment criteria 

          Regarding Claim 17. LeBoeuf discloses the sensor is adapted to sense properties and/or composition of air around the user (Paragraph [0011])

          Regarding Claim19. Lebouef discloses determining geolocation data relative to geolocation of the user of the head mounted device (Paragraph [0071], location via GPS), and wherein the communication component is configured to send geolocation data together with, the data indicative of the parameter of the environment to a mapping module (Paragraph [0133], processed into a map correlating the location with environmental data; Fig. 12)

          Regarding Claim 20: LeBoeuf discloses a communication module configured to receive from the communication component data indicative of the parameter sensed by the sensor together with geolocation data, process the data indicative of the parameter of the environment of the user and the geo location data to generate a mapping of the parameter of the environment (Paragraph [0133], processed into a map correlating the location with environmental data; Paragraph [0108]; Figs. 1, 2, 12; Paragraph [0133])

Regarding Claim 21. LeBoeuf discloses a communication element configured to receive from the communication component, data indicative of the parameter sense by the sensor, a memory storing at least computer executable instructions, and a processor to execute  computer executable instructions stored in the memory, wherein the computer executable instructions comprises instructions to (Figs. 1, 2):
process the data indicative of the parameter of the environment of the user to generate environment information indicative of air composition and/or electromagnetic radiations and/or sound of the environment of the user (Paragraph [0014]; Paragraph [0055], [0065], air quality; Paragraph [0125]; Paragraph [0133])

          Regarding Claim 22: LeBoeuf discloses the communication element is further configured to receive from a distant entity, a mapping of a: mapping parameter of the environment of the user, the mapping parameter relating to the air composition and/or the electromagnetic radiations and/or the sound of the environment of the user; and the computer executable instructions further comprises instructions to: process the mapping upon generating environment information (Paragraph [0133])

          Regarding Claim 23: LeBoeuf discloses the parameter sensed by the sensor and the mapping parameter relate to the air composition in the environment of the user (Paragraph [0133])

Regarding Claim 24. LeBoeuf discloses the parameter sensed by the sensor and the mapping parameter relate to the electromagnetic radiations and/or to the sound in the environment of the user (Paragraph [0077])

          Regarding Claim 25. LeBeouf discloses a communication element configured to receive from the communication component data indicative of the parameter sensed by the sensor of the head mounted device ((Paragraph [0009], [0011], environmental sensor; Paragraph [0077]), a memory storing at least computer executable instructions; and a processor to execute the computer executable instructions stored in the memory, wherein the computer executable instructions (Figs. 1, 2), comprises instructions to;
process the data indicative of &e parameter of the environment of the user to generate environment information indicative of to air composition and/or electromagnetic radiations and/or sound of the environment of the user (Paragraph [0133])

          Regarding Claim 26. LeBeouf discloses each head mounted device further comprises a geolocation module configured to determine geolocation data relative to geolocation of the user of the head mounted device (Paragraph [0071], location via GPS), and wherein the communication component is configured to send geolocation data together with the data indicative of the parameter of the environment to a mapping module and each head mounted device is configured to send geolocation data together with data indicative of the parameter of the environment to the mapping module (Figs. 1, 2), configured to determine mapping of tire parameter oyer a zone in which the plurality of head mounted devices are located (Paragraph [0133])
          Regarding Claim 27: LeBeouf discloses an environment data receiving, during which environment data indicative of at least one parameter of the environment of the user are received from the head mounted sensing device, for at least one parameter relates to air in the direct environment of the user and/or electromagnetic wave in the direct environment of the user and/or acoustic wave in the direct environment of the user (Paragraph [0011], Figs. 1, 2; Paragraph [0009]), an environment information generating, during which an environment information is generated based at least on the received environment data (Paragraph [0133])

          Regarding Claim 28. Leboeuf discloses prior to the environment data receiving, a sensing during which at least one parameter relating to the air in the direct environment of the user and/or the electromagnetic wave in the direct, environment of the user and/or the acoustic wave in the direct, environment of the user is sensed by the sensor of the head mounted sensing device (Paragraph [0011])

          Regarding Claim 29. LeBoeuf discloses a geolocation data receiving during which geolocation data relative to the geolocation of tire user are received; and a mapping generating during which a mapping of the at least one parameter of the environment is generated based on the received environment data and geolocation data (Paragraph [0133], processed into a map correlating the location with environmental data; Paragraph [0108])

Regarding Claim 32. Border disclose the recommendation is an information that a concentration of some chemical compound or pollen, in his environment is above a threshold value (Paragraph [0236]; Fig. 1; Abstract)

          Regarding Claim 34. LeBoeuf discloses the mapping relates to electromagnetic radiation in the environment of the user (Paragraph [0133], maps related to environmental conditions, where electromagnetic radiation is one of the environmental conditions detected by the environmental sensor, as disclosed in Paragraph [0011])

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf, US-PGPUB 2015/0126824 in views of Border, US-PGPUB 2015/0279108 and Varga, US-PGPUB 2013/0176192 as applied to Claim 17 and further in view of Braun et al., US Pat No. 8,184,067 (hereinafter Braun)

          Regarding Claim 18: LeBoeuf discloses the head mounted device according to claim 17, further comprising a spectacle frame (Paragraph [0136]), 

The modified LeBoeuf does not explicitly disclose a spectacle frame, mid wherein the sensor is mounted on a bridge and/or pad and/or brace bar of the spectacle frame.

Braun discloses a spectacle frame, mid wherein the sensor is mounted on a bridge and/or pad and/or brace bar of the spectacle frame (Figs. 1, 2, 4; Col. 1, lines 17-19, lines 39-48)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Braun in the modified LeBoeuf and use a spectacle frame, mid wherein the sensor is mounted on a bridge and/or pad and/or brace bar of the spectacle frame, so that the environmental conditions can be sensed even for those wearing eyeglasses in a simple structural manner.

6.          Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf, US-PGPUB 2015/0126824 in views of Border, US-PGPUB 2015/0279108 and Varga, US-PGPUB 2013/0176192 as applied to Claim 16 and further in view of Pletcher et al., US Pat No. 9,158,133 (hereinafter Pletcher)

          Regarding Claim 31. Leboeuf discloses a headset sensing various types of environmental information (Paragraphs [0011])

The modified LeBoeuf does not explicitly disclose the sensor quantifying a presence of dust mites.

Pletcher discloses a quantifying a presence of dust mites (Col. 5, lines 31-41; Abstract)

          At the time of the invention filed, it would have been obvious to use the teaching of the Pletcher in the modified LeBoeuf and quantify a presence of dust mites, so as to accurately assess the physiological condition of the user.

7.          Claims 33 is rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf, US-PGPUB 2015/0126824 in views of Border, US-PGPUB 2015/0279108 and Varga, US-PGPUB 2013/0176192 as applied to Claim 16 and further in view of Zour et al., US Pat No. 10,247,726 (hereinafter Zour)

          Regarding Claim 33. The modified LeBoeuf does not disclose the recommendation is an information of a better place around the user, comprising a lower concentration of chemical compound or pollen nearby.

Zour discloses the recommendation is an information of a better place around the user, comprising a lower concentration of chemical compound or pollen nearby (Claim 1; Abstract; Figs. 1-2 and 4).

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Zour in the modified LeBoeuf and have the recommendation is an information of a better place around the user, comprising a lower concentration of chemical compound or pollen nearby, so as to protect the user from hazardous situation. 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865